Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claim 1 is presented for examination. Applicant filed an amendment on 12/15/20 amending claim 1. After careful consideration of Applicant’s remarks, the examiner has maintained the grounds of rejections of claim 1 under 35 U.S.C. 103 in detail below.

Response to Arguments
	The applicant argues that Chen does not disclose “wherein the created command data includes movement command data to control an axis of the machining device of each of the plurality of paths”, the examiner respectfully disagrees. Chen discloses “generates at least Liang Ge branch that needs synchronous execution between described branch instruction and corresponding merging branch instruction, in each described branch, all there is self-movement instruction set, and belong between the self-movement instruction set in different branches and do not conflict mutually each other” (Chen, see (1.2.2) on page 5/9) and “between branch instruction and merging branch, can comprise multiple not conflicting functional branches, are synchronous execution resolving these branches in the process of carrying out. As branch one requires the motion of X axis positive direction” (Chen, see numeral (6) on page 7/9 of the translation). Therefore, Chen discloses the created command data (i.e. instruction for braches) includes movement command data to control a motion about an axis of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110190915 to Fujishima et al. (hereinafter “Fujishima”), in view of translation of CN104076736A to Chen et al. (hereinafter “Chen”), further in view of US 20060058907 to Suderman.

	As per claim 1, Fujishima discloses a numerical controller that executes at least one NC program to control a plurality of paths of a machining device (Fujishima, see [0012], Fig. 2 element 10, [0051] and [0058] for a numerical controller that executes NC program to control retracting movement and moveable axis movement (i.e. a plurality of movement paths) of a machine tool), the NC program including an order setting command by which an execution order between commands of different paths of the NC program can be set for controlling each of the plurality of paths of the machining device (Fujishima, see [0029]), the numerical controller comprising: a processor configured to:  read and interpret a command included in the NC program (Fujishima, see Fig. 2 and [0094]-[0095]), and wherein when the execution order of the command is set by the order setting command, the processor creates and outputs command data including the execution order (Fujishima, see [0029]-[0030], [0089] and [0094]-[0095]); and execute command processing of each path of the plurality of paths in accordance with the execution order among each path of the plurality of paths and control execution of the outputted command data (Fujishima, see Fig. 2 and [0089]-[0094]). Fujishima does not explicitly disclose an execution order between commands of different paths can be set for controlling each of the plurality of paths of the machining device in parallel, wherein the created command data includes movement command data to control an axis of the machining device of each of the plurality of paths, execute command processing in accordance with a check of the execution order, control in accordance with start and stop timing for the different paths determined based on the execution order to control the plurality of paths of the machining device in parallel.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chen into the device of Fujishima. The modification would be obvious because one of the ordinary skill in the art would want to improve machine tool processing efficiency (Chen, see abstract).
	The combination of Fujishima and Chen does not explicitly disclose execute command processing in accordance with a check of the execution order. However, Suderman in an analogous art discloses execute command processing in accordance with a check of the execution order (Suderman, see [0016]).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117